Case 14-14565-JDW        Doc 121     Filed 07/09/19 Entered 07/09/19 12:44:13                         Desc Main
                                    Document      Page 1 of 1



 MCKAY LAWLER FRANKLIN & FOREMAN, PLLC
 ATTORNEYS AT LAW
                                     MARC K. MC KAY EDWARD E. LAWLER , JR . J. MARK FRANKLIN , III R. KEITH FOREMAN
                                                                                                  JANA N. MANLOVE †

                                                                           P.O. BOX 2488 RIDGELAND , MS 39158-2488

                                                                                                      601-572-8778

                                                                                                  FAX 601-572-8440
                                                                                           WWW .MCKAYLAWLER .COM


                                                                                       †ALSO ADMITTED IN TENNESSEE




 July 9, 2019



 U.S. Bankruptcy Court
 Northern District of Mississippi (Aberdeen)

 Re:    21st Mortgage Corporation v. Benjamin Eric Watts and Amy Nicole Watts a/k/a
        Amy Nicole Miller
        BANKRUPTCY CASE NO. 14-14565-JDW
        Our File No. TFMTG-B1010

 Dear Clerk:

 We respectfully request that the Motion for Relief [Dkt # 82] filed by 21st Mortgage Corporation
 be reset at the earliest date available.

 Thank you for your attention to this matter.

 Sincerely yours,

 /s/ Edward E. Lawler, Jr.

 Edward E. Lawler, Jr.

 EELjr:kdf
